{¶ 40} I concur with the majority's opinion on Assignments of Error I, II, and IV, but write separately on Assignment of Error II. I dissent with the rest of the opinion.
{¶ 41} In Williams v. Williams (2000), 88 Ohio St.3d 441, the Supreme Court held as its syllabus that "a disabled parent is entitled to a full credit in his or her child support obligation for Social Security payments received by a minor child due to the parent's disability." Clearly, this applies only where the obligor is the disabled parent. The Supreme Court does not mention what procedure to utilize in the scenario where the obligee is the disabled parent, such as here. A credit under these circumstances could not be effectuated. Nonetheless, the Supreme Court evidences its intent to treat Social Security disability received by a minor as income and we are bound to do the same absent clearer instruction from the Supreme Court in addressing a non-obligor case.
{¶ 42} I dissent on Assignments of Error III, V, and VI. This Court does not need citation to authority to know that a court cannot undo its prior orders that were final and appealable absent a motion to vacate or remand from the appellate court.